Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the Remarks filed June, 7th, 2022, Applicant has amended claims 1, 4, 6, 10, 11, 12, 13, and 19; presenting new claim 21; and with claims 2-3, 5, 7-9, 14-18, and 20 remaining as previously presented. 
Regarding the 35 U.S.C. 112(b) rejections, Applicant has pointed to specific language in the specification on how to interpret the claim language. As Applicant may be own lexicographer (MPEP 2111.01, IV, A, “fingerprints” will be interpreted in light of the special definition set forth in the applicant’s specification, rendering the 112(b) rejections of claims 3-5, 10, and 13-20.
Regarding the 35 U.S.C. 103 rejections, Applicant has amended the claim language. Therefore, Applicant’s arguments with respect to independent claim(s) 1 and 13 and more specifically Goodjohn have been considered but are moot because the new ground of rejection addresses the arguments using a 103 combination not used in the previous Office Action but presented below as Goodjohn in view of Stevens. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 to 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1).
Regarding claim 1, Goodjohn teaches 
A hot water delivery system (Figure 2) comprising: …(omitted claim language)… a mixing valve (120) comprising a first inlet (106) that is coupled to an outlet (106) of a water heater (100), a second inlet (annotated Figure 2) that is coupled to the cold water distribution pipe (annotated Figure 2), and a valve outlet (122, mixed water conduit) that is coupled to the hot water distribution pipe (122, paragraph 0033); a temperature sensor (134, temperature sensor) that is coupled to the hot water distribution pipe (122, paragraph 0033) at the valve outlet (122) of the mixing valve (120); and a controller (136) associated with the water heater (100) and configured to: 
…(omitted claim language)…
responsive to determining the first load set point temperature (paragraph 0031 and 0034: …Method 200 can be used to operate any suitable water heater system. For example, method 200 may be utilized to operate water heater appliance 100 (Figs. 1 and 2). In this regard, for example, controller 136 may be programmed to implement method 200 and the various steps thereof as discussed herein. However, it should be used to operate any suitable water heating appliance and to control an associated mixing valve to regulate an output temperature to the target temperature.), control, based on [[a]] first feedback from the temperature sensor (134, paragraphs 0026), the mixing valve (120) to adjust the maximum temperature of the hot water that is delivered from the water heater (paragraph 0027) to the load (paragraph 0033)AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION from a water heater set point temperature (paragraph 0031: …water within chamber 107 of tank 101) at which the hot water is maintained in the water heater (100) to the first load set point temperature (paragraph 0031: …the target temperature of mixing valve 120 may be selected such that the target temperature of mixing valve 120 is less than the set-point temperature for water within chamber 107of tank 101) by mixing the hot water from the water heater with the cold water from the cold water distribution pipe (paragraph 0031)[[.]]; 
…(omitted claim language)…

    PNG
    media_image1.png
    674
    937
    media_image1.png
    Greyscale
and adjust, based on second feedback from the temperature sensor (134; paragraph 0039), the mixing valve (120) to modify the maximum temperature of the hot water that is delivered from the water heater (100) to a second load set point temperature (paragraph 0036:…The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance…; annotated Figure 2).

However, Goodjohn does not expressly teach:
a load identification sensor installed in one of a hot water distribution pipe and a cold water distribution pipe of a water supply system, the hot water distribution pipe being configured to deliver hot water to a load and the cold water distribution 
determine, based on monitoring data received from the load identification sensor, that the load is switched on in association with a demand for the hot water; responsive to determining that the load is switched on, determine a first load set point temperature associated with the load, wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load, the first load set point temperature being set by an end user
determine that a second load is switched on; 

Stevens teaches a load identification sensor (354, 364, 394, node input devices; paragraph 0038) installed in one of a hot water distribution pipe and a cold water distribution pipe of a water supply system (paragraphs 0039 and 0038: …They can be integrated into an appliance such as a dishwasher or a clothes washer or built into a faucet controller where the user indicates a desire for hotter or colder water...), the hot water distribution pipe being configured to deliver hot water to a load (paragraph 0035) and the cold water distribution 1);
determine, based on monitoring data received from the load identification sensor (354, 364, 394, node input devices; paragraph 0038), that the load is switched on in association with a demand for the hot water (Figure 6, 600; paragraph 0050); responsive to determining that the load is switched on, determine a first load set point temperature associated with the load (Figure 6, 610), wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load (paragraph 0051), the first load set point temperature being set by an end user (Figures 5a and 5B; paragraphs 0045 to 0049)
determine that a second load is switched on (paragraph 0054); 
for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the mixing valve hot water delivery system of Goodjohn to include teach a load identification sensor installed in one of a hot water distribution pipe and a cold water distribution pipe of a water supply system, the hot water distribution pipe being configured to deliver hot water to a load and the cold water distribution delivery pipe being configured to deliver cold water to the load; determine, based on monitoring data received from the load identification sensor, that the load is switched on in association with a demand for the hot water; responsive to determining that the load is switched on, determine a first load set point temperature associated with the load, wherein the first load set point temperature is representative of a maximum temperature of the hot water that is to be delivered to the load, the first load set point temperature being set by an end user; determine that a second load is switched on in view of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, Goodjohn teaches a mixing valve system that uses a controller to control temperature using a feedback loop that also delivers hot water to multiple devices, but only explains how to control to one set temperature which may be delivered to one of the devices. Therefore, it would have been obvious to a person having ordinary skill in the art to account for different hot water temperature requirements of the different devices. Stevens teaches methods to account for the hot water temperature for each device in a hot water delivery system. Therefore it would have been obvious to a person having ordinary skill in the art to take the methods of Stevens and modify Goodjohn to account for the different temperature requirements. 

    PNG
    media_image2.png
    697
    496
    media_image2.png
    Greyscale


Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the water heater set point temperature is greater than or equal to the first load set point temperature.
Stevens further teaches wherein the water heater set point temperature is greater than or equal to the first load set point temperature (Figure 6, 615) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the water heater set point temperature is greater than or equal to the first load set point temperature in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach and receive and store the first load set point temperature associated with the load (Goodjohn: step 210, paragraph 0036: the target temperature is the desired temperature of the water exiting the mixing valve (e.g. the desired output temperature). The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance. In addition, the target temperature may be fixed or may vary with time, paragraph 0008) 
However, the combined teachings do not expressly teach wherein prior to determining that the load is switched on, the controller is configured to: determine fingerprints associated with a hot water use event of the load, the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load; store the fingerprints associated with each hot water use event of the load and receive and store the first load set point temperature associated with the load.
Stevens further teaches wherein prior to determining that the load is switched on, the controller (310, Figure 3) is configured to: determine fingerprints (605), associated with a hot water use event of the load (Nodes, 350, 360, 390; paragraph 0036), the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load; store the fingerprints associated with each hot water use event of the load and receive and store the first load set point temperature associated with the load (paragraphs 0034 to 0043) and receive and store the first load set point temperature associated with the load (paragraph 0042, Figure 4) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein prior to determining that the load is switched on, the controller is configured to: determine fingerprints, the hot water use event comprising one of a switching on operation and a switching off operation of the load in association with the demand for the hot water at the load; store the fingerprints associated with each hot water use event of the load and receive and store the first load set point temperature associated with the load and receive and store the first load set point temperature associated with the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328, it is inherently taught that the controller is preprogrammed and wired to identify which node’s temperature is or is not being met as wired communication protocols have widely adopted standards.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water use event of the load.
Stevens further teaches wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water use event of the load (paragraph 0050) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is configured to determine that the load is switched on based on the fingerprints associated with the hot water use event of the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328 and also notifies the controller of a hot water demand, it is inherently taught that the controller is preprogrammed and wired to identify which node is calling for hot water.
Regarding claim 5, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load.
Stevens further teaches wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load (Figure 6, 605; paragraph 0050) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328, notifies the controller of a hot water demand, and can determine a type of request, it is inherently taught that the controller is preprogrammed and wired to look for unique electrical pulse patterns.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the controller is further configured to: determine, using the load identification sensor, that the load is switched off in association with the demand for hot water; and responsive to determining that the load is switched off, stop the control of the mixing valve.
Stevens further teaches wherein the controller (312) is further configured to: determine, using the load identification sensor (Node input devices 354, 364 and 394), that the load is switched off in association with the demand for hot water (paragraph 0053; 675); and responsive to determining that the load is switched off (Figure 6, 675), stop the control (680) of the mixing valve 2 for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the controller is further configured to: determine, using the load identification sensor, that the load is switched off in association with the demand for hot water; and responsive to determining that the load is switched off, stop the control of the mixing valve in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load.
Stevens further teaches wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load (Figure 6, 605; paragraph 0050) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the fingerprints comprise one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with each hot water use event of the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328, notifies the controller of a hot water demand, and can determine a type of request per node, it is inherently taught that the controller is preprogrammed and wired to look for a combination of unique electrical pulse patterns.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 1 in further view of McNerney (US Patent No. 6676024).
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system.
McNerney teaches wherein the load identification sensor (132) comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system (column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the load identification sensor comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 1 in further view of Leaders (US Patent No. 9874466).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor comprises an ultrasound sensor.
Leaders teaches the technique of using an ultrasonic fluid flow meter that may collect measurement signals and transmit the results to a remote memory or server, or both (abstract) that can be installed on a pipe and collect information about water usage (column 4 lines 32 to 44, column 5 lines 24 to 34).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to try using an ultrasonic fluid flow meter in the context of the combined teachings to yield the predictable result of measuring flow rate; yielding the predictable result of wherein the load identification sensor comprises an ultrasound sensor
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 1 in further view of Hammerstrom (US Publication No. 20110147473).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor is an electrical power line sensor3. 
Hammerstrom teaches the technique of using an electrical power line sensor (paragraph 0031 and 0032) so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using an electrical power line sensor in view of the teachings of Hammerstrom so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power; thereby yielding the predictable result of wherein the load identification sensor is an electrical power line sensor.
Claim(s) 13 to 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1).
Regarding claim 13, Goodjohn teaches a method of a controller (136, controller) of a water heater (100, water heater appliance) disposed in a hot water delivery system (Figure 2) that includes …(omitted claim language)…, 
a mixing valve (120, mixing valve) coupled to an output of the water heater (106, hot water conduit, paragraph 0019: …hot water conduit 106 and, e.g., be supplied to a bath, shower, sink, or any other suitable feature.), 
a temperature sensor (134, third temperature sensor) disposed at an output of the mixing valve (Figure 2, paragraph 0026), 
and a load (138, water consuming device) that is coupled to the output (122, mixed water conduit) of the mixing valve (Figure 2, 120, mixing valve; paragraph 0033)
…(omitted claim language)…
and  d  controlling, based on [[a]] first feedback from the temperature sensor (134, third temperature sensor, paragraph 0026), the mixing valve (120, mixing valve) to adjust the maximum temperature of the hot water that is delivered from the water heater (paragraph 0027) to the load (paragraph 0033) from a water heater set point temperature (paragraph 0031: …water within chamber 107 of tank 101) at which the hot water is maintained in the water heater to the first load set point temperature (paragraph 0031: …the target temperature of mixing valve 120 may be selected such that the target temperature of mixing valve 120 is less than the set-point temperature for water within chamber 107 of tank 101)) [[.]]; 
…(omitted claim language)…
and controlling, based on second feedback from the temperature sensor (134, third temperature sensor; paragraph 0039), the mixing valve (120, mixing valve) to modify the maximum temperature of the hot water (100) that is delivered from the water heater to a second load set point temperature (paragraph 0036:…The target temperature may be set by the manufacturer as a factory default, may be set by a user using a controller or a control interface, or may be a temperature requested by a water consuming appliance…; annotated Figure 2).
However, Goodjohn does not expressly teach: 
load identification sensor, 
the method comprising: receiving monitoring data from a load identification sensor that is configured to detect an event associated with the load, the event being associated with a demand for hot water; 
determining an occurrence of the event associated with the load based on identifying a fingerprint associated with the event in the monitoring data, wherein the fingerprint uniquely identifies the event associated with the load; 
responsive to determining that the event associated with the load indicates that the load is switched on, 
determining a first load set point temperature associated with the load, wherein the first load set point temperature is representative of a maximum temperature of the hot water to be delivered to the load, wherein the first load set point temperature is set by an end user; 
determining that a second load is switched on
Stevens teaches: 
load identification sensor (354, 364, 394, node input devices; paragraph 0038), 
the method comprising: receiving monitoring data from a load identification sensor that is configured to detect an event associated with the load (354, 364, 394, node input devices; paragraph 0038), the event being associated with a demand for hot water (Figure 6, 600; paragraph 0050); 
determining an occurrence of the event associated with the load based on identifying a fingerprint associated with the event in the monitoring data, wherein the fingerprint uniquely identifies the event associated with the load (paragraph 0050: … the management system obtains an identification of the node requesting hot water, the type of request (e.g. a clothes washer may specify hot water for whites in hot water), and any requested variation from the preset temperature…); 
responsive to determining that the event associated with the load indicates that the load is switched on (paragraph 0050: … In this embodiment, this is a push system where the input device for the node seeking hot water notifies the management system. Alternatively, this could be a pull system where the tankless hot water system notifies the controller of a hot water demand and the management system makes an inquiry to the various nodes.), 
determining a first load set point temperature associated with the load (Figure 6, 610), wherein the first load set point temperature is representative of a maximum temperature of the hot water to be delivered to the load (Figures 6, paragraph 0051), wherein the first load set point temperature is set by an end user (Figures 5a and 5b; paragraphs 0045 to 0049); 
determining that a second load is switched on (paragraph 0054)
for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Goodjohn to include load identification sensor, the method comprising: receiving monitoring data from a load identification sensor that is configured to detect an event associated with the load, the event being associated with a demand for hot water;  determining an occurrence of the event associated with the load based on identifying a fingerprint associated with the event in the monitoring data, wherein the fingerprint uniquely identifies the event associated with the load; responsive to determining that the event associated with the load indicates that the load is switched on, determining a first load set point temperature associated with the load, wherein the first load set point temperature is representative of a maximum temperature of the hot water to be delivered to the load, wherein the first load set point temperature is set by an end user; determining that a second load is switched on in view of the teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, Goodjohn teaches a mixing valve system that uses a controller to control temperature using a feedback loop that also delivers hot water to multiple devices, but only explains how to control to one set temperature which may be delivered to one of the devices. Therefore, it would have been obvious to a person having ordinary skill in the art to account for different hot water temperature requirements of the different devices. Stevens teaches methods to account for the hot water temperature for each device in a hot water delivery system. Therefore it would have been obvious to a person having ordinary skill in the art to take the methods of Stevens and modify Goodjohn to account for the different temperature requirements. 
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach further comprising: receiving, from the load identification sensor, data comprising a unique pattern that is associated with the event; generating the fingerprint based on the unique pattern; and storing the fingerprint in a database where the fingerprint is associated with the event of the load.
Stevens teaches a method further comprising: receiving, from the load identification sensor (Nodes, 350, 360, 390; paragraph 0036), data comprising a unique pattern that is associated with the event (600, paragraph 0050); generating the fingerprint based on the unique pattern (paragraphs 0034 to 0043); and storing the fingerprint in a database where the fingerprint is associated with the event of the load (paragraph 0042, Figure 4) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: receiving, from the load identification sensor, data comprising a unique pattern that is associated with the event; generating the fingerprint based on the unique pattern; and storing the fingerprint in a database where the fingerprint is associated with the event of the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328, it is inherently taught that the controller is preprogrammed and wired to identify which node’s temperature is or is not being met as wired communication protocols have widely adopted standards.
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein the unique pattern comprises one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with the event of the load.
Stevens further teaches wherein the unique pattern comprises one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with the event of the load (Figure 6, 605; paragraph 0050) for managing the delivery of hot water to multiple nodes at selective temperatures (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the unique pattern comprises one of a unique pressure variation pattern, a unique pressure wave pattern, a unique electric noise pattern, and a unique electrical pulse pattern that is associated with the event of the load in view of the further teachings of Stevens for managing the delivery of hot water to multiple nodes at selective temperatures.
In other words, because the prior art of Stevens requires the delineation of nodes to distinguish different temperature requirements and communicates through wire 328, notifies the controller of a hot water demand, and can determine a type of request per node, it is inherently taught that the controller is preprogrammed and wired to look for a combination of unique electrical pulse patterns.
Regarding claim 19, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the hot water delivery system comprises another load that is coupled to the output of the mixing valve, and wherein when the controller determines that both the load and the other load are switched on, the method of the controller comprises: adjusting the maximum temperature of the hot water that is being delivered from the water heater to the load and the other load to [[the]] a lesser of the first load set point temperature of the load and a second load set point temperature of the other load.
Stevens further teaches wherein the hot water delivery system comprises another load that is coupled to the output of the mixing valve, and wherein when the controller determines that both the load and the other load are switched on, the method of the controller comprises: adjusting the maximum temperature of the hot water that is being delivered from the water heater to the load and the other load to [[the]] a lesser of the first load set point temperature of the load and a second load set point temperature of the other load (paragraph 0054) for safety reason (paragraph 0054).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the hot water delivery system comprises another load that is coupled to the output of the mixing valve, and wherein when the controller determines that both the load and the other load are switched on, the method of the controller comprises: adjusting the maximum temperature of the hot water that is being delivered from the water heater to the load and the other load to [[the]] a lesser of the first load set point temperature of the load and a second load set point temperature of the other loading view of the further teachings of Stevens for safety reason.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 14 in further view of McNerney (US Patent No. 6676024).
Regarding claim 16, as applied to claim 14, the combined teachings teach the invention as described above and further teach …(omitted claim language)… wherein the cold water distribution pipe (Goodjohn: annotated Figure 2, ) is coupled …(omitted claim language)… and an inlet of the water heater (Goodjohn: 104, cold water conduit) , and wherein the hot water distribution pipe (Goodjohn: 122, mixed water conduit)  is coupled to the load (Goodjohn: 138, water consumption device) and the output of the mixing valve (Goodjohn: 120, mixing valve).


    PNG
    media_image1.png
    674
    937
    media_image1.png
    Greyscale
but do not expressly teach 
wherein the load identification sensor comprises a water pressure sensor that is configured to measure the pressure of water in at least one of a hot water distribution pipe and a cold water distribution pipe of the hot water delivery system, 
wherein the cold water distribution pipe is coupled to the load.
McNerney teaches wherein the load identification sensor (132) comprises a water pressure sensor that is configured to measure the pressure of water in at least one of a hot water distribution pipe and a cold water distribution pipe of the hot water delivery system (column 3 line 66 to column 4 line 33: Another embodiment, illustrated in FIG. 2, places an outlet pressure sensor 132 in the outlet stream 107. The ECM 104 can then read the pressure sensor 132 to judge the total flow in the outlet stream 107 and then adjust the amount of restriction in the inlet valves 122 to correspond with the total flow. The specific degree of restriction in the inlet valves 122 for a given total flow amount can be stored in the ECM 104. This option provides greater flexibility than the option shown in FIG. 1 because the ECM 104 does not need to store data corresponding to individual outlets 102. Instead, the ECM 104 only needs to store data linking pressure sensor 132 readings with corresponding inlet valve 122, 124 restriction amounts. The data can be stored in the form of a look-up table in the ECM 104) for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications (column 1 lines 38 to 42).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the load identification sensor comprises a water pressure sensor that is configured to measure a pressure of water in the water supply system in view of the further teachings of McNerney for a thermostatic valve system that can maintain an equilibrium temperature during sudden pressure changes and that can perform acceptably in both low flow and high flow applications.
Stevens further teaches wherein the cold water distribution pipe is coupled to the load (paragraphs 0004, 0039, and 00544: …Alternatively, the user may mix the cold water manually using the faucet handles until the proper temperature is met…) to meet proper temperature (paragraph 0054).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include wherein the cold water distribution pipe is coupled to the load in view of the further teachings of Stevens to meet proper temperature (paragraph 0054).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 13 in further view of Leaders (US Patent No. 9874466).
Regarding claim 17, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor comprises an ultrasound sensor.
Leaders teaches the technique of using an ultrasonic fluid flow meter that may collect measurement signals and transmit the results to a remote memory or server, or both (abstract) that can be installed on a pipe and collect information about water usage (column 4 lines 32 to 44, column 5 lines 24 to 34).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to try using an ultrasonic fluid flow meter in the context of the combined teachings to yield the predictable result of measuring flow rate; yielding the predictable result of wherein the load identification sensor comprises an ultrasound sensor
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Goodjohn (US Publication No. 20180163993 A1) in view of Stevens (US Publication No. 20140131462 A1) as applied to claim 13 in further view of Hammerstrom (US Publication No. 20110147473).
Regarding claim 18, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the load identification sensor is an electrical power line sensor5. 
Hammerstrom teaches the technique of using an electrical power line sensor (paragraph 0031 and 0032) so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using an electrical power line sensor in view of the teachings of Hammerstrom so an electric water heater control system is allowed to operate in a manner that optimizes the consumption of electrical power; thereby yielding the predictable result of wherein the load identification sensor is an electrical power line sensor.
Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art or reasonable motivation to combine in terms of obviousness to read on the claim language. The prior art applied of Stevens does have a controller that is capable of comparing two loads being switched on and additionally has an exception handling rule that is very similar to that of the current Application. 
However, Stevens presents a sequence and a written description that, although describes how to handle when two or more nodes make a request, does not expressly teach either (1) where the decision on how to handle such a situation is made in the sequence, (2) that one request happens before the other (Stevens notes: “Not shown here is where two or more nodes request hot water at the same time.”) which is claimed in the limitations, or (3) that the sequence checks to see if the hot water heater is still servicing another load as presented in Applicant’s Figure 2 with the sequence given in Applicant’s Figures 6A to 6C.
Dependent claim 12 is subsequently objected to as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find reasonable motivation to combine prior art where it would have been obvious in the context of the claim limitations in view of the specification to control the temperature to an average temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowed for similar reasons given in the objections of claims 11 and 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acker (US Patent No. 6962162) teaches a method for operating a multi family/commercial plumbing system
O'Hara (US Publication No. 20030080194) teaches a biometric water mixing valve. 
Goodjohn (US Publication No. 20180024574) teaches a water heater appliance and a method for operating the same.
Barrett (US Patent No. 4870986) teaches a dispensing system. 
Lyons (US Patent No. 9851111) teaches thermal reduction through activity based thermal targeting to enhance heating system efficiency.
Lee (US Publication No. 20170350102) teaches intelligent shower system and methods for providing recommended temperature.
Arnold (US Publication No. 20130327313 A1) teaches a high-efficiency water heating system used in e.g. home, has processor that analyzes data related to consumption of heated water, calculates predicted demand for heated water and controls heat source responsive to predicted demand.
Takayama (US Publication No. 20090139466 A1) teaches hot water apparatus for kitchen, lavatory or bath room has control device that performing processing for correcting temperature of outflowing hot water so that temperature of outflowing hot water is controlled to target temperature.
Feinleib (US 20070005190 A1) teaches a method, apparatus, and system for projecting hot water availability for showering and bathing
Milder (US Publication No. 20090287355 A1) teaches system and method for controlling hydronic systems having multiple sources and multiple loads.
Zosimodis (US Patent No. 5845844) teaches a wireless temperature monitoring system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Examiner note: if you can mix water at the node, then the node must have a cold and hot water supply associated with it in the context of Stevens
        2 Examiner note: in the context of Goodjohn (which has a mixing valve), adding the specifics of Stevens would control the mixing valve. Examiner seize Applicant’s Figure 6B, item 607 to understand “stop control of the mixing valve”  
        3 Examiner looks to Applicant’s specification for meaning of claim language: page 11 lines 13 to 16
        4 Examiner note: if you can mix water at the node, then the node must have a cold and hot water supply associated with it in the context of Stevens
        5 Examiner looks to Applicant’s specification for meaning of claim language: page 11 lines 13 to 16